Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-20 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA :
	- claims 1-3, 6, 12-13, 15, and 20 are amended
	- claims 4-5 are cancelled
b.	This is a second non final action on the merits based on Applicant’s claims submitted on 01/24/2021.

Response to Arguments

Regarding claim 2 previously objected for informalities, claim 2 has been amended according to the examiner's recommendation and thus the previous objection has been withdrawn.
Regarding claims 1, 4, 5, and 13 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “The amended claim 1 recites “when detecting the PDCCH scrambled by the C-RNTI and decoding a downlink control information (DCI) in the PDCCH comprising scheduling information for scheduling downlink data or uplink data, determine that the contention conflict in the two-step random access procedure has been resolved.” The applied references do not disclose or teach at least these features.” on page 8, filed on 01/24/2022, with respect to Hoglund et al. US Pub 2020/0187242 (hereinafter “Hoglund”) and in view of Fu et al. US Pub 2017/0105198 (hereinafter “Fu”), have been fully considered and are persuasive.  Therefore, the rejection 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 13, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. US Pub 2021/0329703, claiming foreign priority Sep. 27, 2018 (hereinafter “Yang”).
Regarding claim 1 (Currently Amended)
Yang discloses a method for two-step random access (“FIG. 13 illustrates a 2-step RACH procedure according to the present disclosure.” [0112]; Fig. 13), comprising:
sending, by a terminal device (i.e. “UE” in Fig. 13), a preamble and a cell radio network temporary identifier (“a method of transmitting a signal by a communication apparatus in a wireless communication system, including: transmitting a random access request message including random access preamble (RAP) transmission and physical uplink shared channel (PUSCH) transmission, the PUSCH transmission being performed using a resource related to the RAP transmission and including a cell-radio network temporary identifier (C-RNTI);” [0005]) medium access control control element (C-RNTI MAC CE) to a network device (i.e. “BS” in Fig. 13), wherein the C-RNTI MAC CE comprises a C-RNTI (“Here, the MsgB may be configured with a MAC control element (CE) or a format similar thereto… Further, C-RNTI information to be used by the UE (and/or UE-specific search space (USS) configuration information for monitoring a C-RNTI-based UE-specific PDCCH) may be transmitted through MsgB.” [0143]);
blindly detecting, by the terminal device (i.e. UE), a physical downlink control channel (PDCCH) scrambled by the C-RNTI (“Further, C-RNTI information to be used by the UE (and/or UE-specific search space (USS) configuration information for monitoring a C-RNTI-based UE-specific PDCCH) may be transmitted through MsgB. Here, the USS configuration information includes a time/frequency resource on which a USS may be configured/transmitted and/or period/slot information for performing a PDCCH monitoring (e.g., blind decoding) operation.” [0143])
determining, by the terminal device, whether a contention conflict in a two-step random access procedure has been resolved (“In Opt 2, upon detecting the C-RNTI-based PDCCH (regardless of a DCI format type (e.g., a DL or UL grant)) after MsgA transmission, the UE may recognize that contention resolution has been successful/has been ended.” [0234]) according to a blind detection result of the C-RNTI (“Further, C-RNTI information to be used by the UE (and/or UE-specific search space (USS) configuration information for monitoring a C-RNTI-based UE-specific PDCCH) may be transmitted through MsgB. Here, the USS configuration information includes a time/frequency resource on which a USS may be configured/transmitted and/or period/slot information for performing a PDCCH monitoring (e.g., blind decoding) operation.” [0143]).
wherein when detecting the PDCCH scrambled by the C-RNTI and decoding a downlink control information (DCI) in the PDCCH comprising scheduling information for scheduling downlink data or uplink data (DCI format type (e.g., a DL or UL grant) [0234]), determine that the contention conflict in the two-step random access procedure has been resolved (“Success/end of contention resolution may be limitedly recognized only when the TA command is included in the C-RNTI-based PDCCH. When the TA command is not included in the C-RNTI-based PDCCH, since the C-RNTI-based PDCCH corresponds to a normal C-RNTI-based PDCCH, the UE may perform an operation based on control information of the detected PDCCH (e.g., operation of Opt 1). When contention resolution has been successful/has been ended, the UE may determine that the RACH procedure has been successfully ended.” [0239]).

Regarding claim 10
Yang discloses a method for two-step random access (“FIG. 13 illustrates a 2-step RACH procedure according to the present disclosure.” [0112]; Fig. 13), comprising:
receiving, by a network device (i.e. “BS” in Fig. 13), a preamble and a cell radio network temporary identifier (“a method of transmitting a signal by a communication apparatus in a wireless communication system, including: transmitting a random access request message including random access preamble (RAP) transmission and physical uplink shared channel (PUSCH) transmission, the PUSCH transmission being performed using a resource related to the RAP transmission and including a cell-radio network temporary identifier (C-RNTI);” [0005]) medium access control control element (C-RNTI MAC CE) sent by a terminal device (i.e. “UE” in Fig. 13), wherein the C-RNTI MAC CE comprises a C-RNTI (“Here, the MsgB may be configured with a MAC control element (CE) or a format similar thereto… Further, C-RNTI information to be used by the UE (and/or UE-specific search space (USS) configuration information for monitoring a C-RNTI-based UE-specific PDCCH) may be transmitted through MsgB.” [0143]);
decoding, by the network device (i.e. “BS” in Fig. 11), the preamble and the C-RNTI MAC CE (“TABLE-US-00003 TABLE 3 Search Type Space RNTI Use Case Type0- Common SI-RNTI on a primary cell SIB Decoding PDCCH Type0A- Common SI-RNTI on a primary cell SIB Decoding PDCCH Type1- Common RA-RNTI or TC-RNTI on a Msg2, Msg4 PDCCH primary cell decoding in RACH Type2- Common P-RNTI on a primary cell Paging PDCCH Decoding Type3- Common INT-RNTI, SFI-RNTI, TPC- PDCCH PUSCH-RNTI, TPC-PUCCH- RNTI, TPC-SRS-RNTI, C- RNTI, MCS-C-RNTI, or CS- RNTI(s) UE C-RNTI, or MCS-C-RNTI, or User specific Specific CS-RNTI(s) PDSCH decoding” [0065]; Table 3); and
sending, by the network device (i.e. “BS” in Fig. 11), a physical downlink control channel (PDCCH) to the terminal device (i.e. “UE” in Fig. 11) according to a decoding result of the preamble and a decoding result of the C-RNTI MAC CE (“Msg2 is a response message to Msg1 and is transmitted from the BS to the UE (S720).” [0098]).
	
Regarding claim 13 (Currently Amended)
Yang discloses a terminal device (“wireless device 100” in Fig. 16; [0291]), comprising a processor (“processor 102” in Fig. 16; [0292]), a memory (“memory 104” in Fig. 16; [0292]) and a transceiver (“transceiver 106” in Fig. 16; [0292]), wherein the memory is configured to store a computer program, and the processor is configured to call and run the computer program stored in the memory, and execute:
sending a preamble and a cell radio network temporary identifier medium access control control element (C-RNTI MAC CE) to a network device, wherein the C-RNTI MAC CE comprises a C-RNTI;
blindly detecting a physical downlink control channel (PDCCH) scrambled by the C-RNTI; and
determining whether a contention conflict in a two-step random access procedure has been resolved according to a blind detection result of the C-RNTI,
wherein when detecting the PDCCH scrambled by the C-RNTI and decoding a downlink control information (DCI) in the PDCCH comprising scheduling information for scheduling downlink data or uplink data, determine that the contention conflict in the two-step random access procedure has been resolved.
The scope and subject matter of apparatus claim 13 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 13 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 16
Yang discloses a network device (“wireless device 200” in Fig. 16; [0291]), comprising a processor (“processor 202” in Fig. 16; [0293]), a memory (“memory 204” in Fig. 16; [0293]) and a transceiver (“transceiver 206” in Fig. 16; [0293]), wherein the memory is configured to store a computer program, and the processor is configured to call and run the computer program stored in the memory, and execute:
receiving a preamble and a cell radio network temporary identifier medium access control control element (C-RNTI MAC CE) sent by a terminal device, wherein the C-RNTI MAC CE comprises a C-RNTI;
decoding the preamble and the C-RNTI MAC CE; and
sending a physical downlink control channel (PDCCH) to the terminal device according to a decoding result of the preamble and a decoding result of the C-RNTI MAC CE.
The scope and subject matter of apparatus claim 16 is drawn to the apparatus of using the corresponding method claimed in claim 10. Therefore apparatus claim 16 corresponds to method claim 10 and is rejected for the same reasons of anticipation as used in claim 10 rejection above.

Regarding claim 17
Yang previously discloses the network device according to claim 16, wherein the processor is further configured to:
Yang further discloses send the PDCCH used for scheduling a random access response (RAR) corresponding to the preamble to the terminal device when decoding the preamble successfully and decoding the C-RNTI MAC CE successfully (“monitoring a physical downlink control channel (PDCCH) in a time window to receive a response to the random access request message, wherein reception of the response to the random access request message is ended based on detection of a first PDCCH with a timing advance (TA) command in the time window and on indication of the first PDCCH by the C-RNTI. (i.e. successful decoding)” [0005]).

Regarding claim 18
Yang previously discloses the network device according to claim 17, wherein the processor is further configured to:
Yang further discloses send the PDCCH scrambled by the C-RNTI to the terminal device (“Further, C-RNTI information to be used by the UE (and/or UE-specific search space (USS) configuration information for monitoring a C-RNTI-based UE-specific PDCCH) may be transmitted through MsgB.” [0143]; step S720 in Fig. 11).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 2, 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Marinier et al. US Pub 2016/0066255 (hereinafter “Marinier”), of Fu et al. US Pub 2017/0105198 (hereinafter “Fu”), and further in view of Dinan US Pub 2016/0100425 (hereinafter “Dinan”).
Regarding claim 2 (Currently Amended)
Yang previously discloses the method according to claim 1, further comprising: wherein blindly detecting, by the terminal device, the physical downlink control channel (PDCCH) scrambled by the C-RNTI comprises:
Yang does not specifically teach a physical uplink shared channel (PUSCH) where the C-RNTI MAC CE is located to the network device.
In an analogous art, Marinier discloses a physical uplink shared channel (PUSCH) (“PUSCH transmissions, such as msg3 (e.g., initial grant)” [0171]) where the C-RNTI MAC CE is located to the network device (“A msg3 may include a C-RNTI MAC control element (CE) with a C-RNTI equal to a C-RNTI assigned by the MeNB.” [0184]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yang’s method of efficiently transmitting/receiving control information in a wireless communication to include Marinier’s method for obtaining cell detection information for a neighbor cell, in order to facilitate wireless transmission between a WTRU and a cell (Marinier [Abstract]).
Yang and Marinier do not specifically teach blindly detecting, by the terminal device, the PDCCH scrambled by the C-RNTI within the first time window.
Fu discloses blindly detecting, by the terminal device, the PDCCH scrambled by the C-RNTI within the first time window (“when the HARQ-ACKs of the downlink subframes m.sub.0, m.sub.1 .  . . m.sub.M-1 are transmitted on the uplink subframe n and the bundling window size M of the uplink subframe n is larger than 1, blind detecting, by the UE, the PDCCH or the ePDCCH scrambled by the C-RNTI of the UE in the UE specific search space on the PDCCH or the ePDCCH in the downlink subframes m.sub.0, m.sub.1 . . . m.sub.M-1;” [0036]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yang’s method of efficiently transmitting/receiving control information in a wireless communication, as modified by Marinier, to include Fu’s method for transmitting HARQ-ACK in a LTE system in order to resolve contention conflict in a two-step random access procedure according to a blind detection result of the C-RNTI (Fu [0027]).
Yang, Marinier, and Fu do not specifically teach starting, by the terminal device, a first timer or a first time window after sending at least one of a physical random access channel (PRACH) where the preamble is located.
In an analogous art, Dinan discloses starting, by the terminal device, a first time window after sending at least one of a physical random access channel (PRACH) where the preamble is located (“a preamble sequence may be selected from the preamble sequence set using the preamble index; 5) a single preamble may be transmitted using selected preamble sequence(s) with transmission power P_PRACH on the indicated PRACH resource; 6) detection of a PDCCH with the indicated RAR may be attempted during a window controlled by higher layers; and/or the like.” [0209]; “The UE may determine the next available subframe containing PRACH permitted by the restrictions given by the prach-ConfigIndex, the PRACH Mask Index and physical layer timing requirements (a UE may take into account the possible occurrence of measurement gaps when determining the next available PRACH subframe).” [0193]),
(Dinan [0025]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Dinan’s method for determining transmission timing of the random access preamble into Yang’s method of efficiently transmitting/receiving control information in a wireless communication since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3 (Currently Amended)
Yang, as modified by Marinier, Fu, and Dinan, previously discloses the method according to claim 2, 
Dinan further discloses wherein a duration of the timer or a duration of the first time window is configured by the network device (“transmission power P_PRACH on the indicated PRACH resource; 6) detection of a PDCCH with the indicated RAR may be attempted during a window controlled by higher layers; and/or the like. If detected, the corresponding downlink shared channel transport block may be passed to higher layers.” [0209]. One skilled in the art knows that downlink shared channel passing on information higher layers are done the eNB or network).

Regarding claim 14
The terminal device according to claim 13, wherein the processor is further configured to:
start a first timer or a first time window after sending at least one of a physical random access channel (PRACH) where the preamble is located or a physical uplink shared channel (PUSCH) where the C-RNTI MAC CE is located to the network device; and
blindly detect the PDCCH scrambled by the C-RNTI after starting the first timer or within the first time window.
The scope and subject matter of apparatus claim 14 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 14 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 15 (Currently Amended)
The terminal device according to claim 14, wherein a duration of the first timer or a duration of the first time window is configured by the network device.
The scope and subject matter of apparatus claim 15 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 15 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Dinan et al. US Pub (hereinafter “Dinan”), and further in view of Ahn et al. US Pub 2019/0349915 (hereinafter “Ahn”).
Regarding claim 6 (Currently Amended)
Yang previously discloses the method according to claim 1, 
Yang further discloses the MAC CE comprises a time alignment command (TAC) (“A MAC RAR may include a UL grant for Msg3, a temporary C-RNTI (TC-RNTI), and a timing advance (TA) command (similar to time alignment command).” [0109]),
wherein the DCI comprises scheduling information for scheduling a physical downlink shared channel (PDSCH) (“DCI format 1_0 may be used for scheduling of a TB-based (or TB-level) PDSCH, and DCI format 1_1 may be used for scheduling of a TB-based (or TB-level) PDSCH or a CBG-based (or CBG-level) PDSCH (DL grant DCI).” [0067]).
In an analogous art, Dinan also discloses the MAC CE comprises a time alignment command (TAC) (“Time alignment command may also be referred to timing advance command.” [0045]; “A time alignment command MAC control element may be a unicast MAC command transmitted to a wireless device.” [0044]).
Yang and Dinan does not specifically teach the PDSCH comprises an MAC CE.
In an analogous art, Ahn discloses the PDSCH comprises an MAC CE (“The DCI signaling may indicate a specific Rx beam within a PDSCH Rx beam (or BPL) pre-configured through RRC or a MAC-CE or may indicate that the specific Rx beam is received as a characteristic beam pair within a beam pair group configured as the Rx beam of a PDCCH.” [0514]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yang’s method of efficiently transmitting/receiving control information in a wireless communication, as modified by Dinan, to include Ahn’s method for transmitting and receiving information on the reception of a beam for receiving a specific signal or a PDCCH in order to efficiently use of available radio resources (Ahn [0005-0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Ahn’s method for transmitting and receiving information on the reception of a beam for receiving a specific signal or a PDCCH into Yang’s method of efficiently transmitting/receiving control information in a wireless communication since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, and in view of Dinan US Pub 2016/0100425 (hereinafter “Dinan”).
Regarding claim 7
Yang previously discloses the method according to claim 1, further comprising:
Yang further discloses blindly detecting, by the terminal device (i.e. UE), the PDCCH scrambled by the C-RNTI (“Further, C-RNTI information to be used by the UE (and/or UE-specific search space (USS) configuration information for monitoring a C-RNTI-based UE-specific PDCCH) may be transmitted through MsgB. Here, the USS configuration information includes a time/frequency resource on which a USS may be configured/transmitted and/or period/slot information for performing a PDCCH monitoring (e.g., blind decoding) operation.” [0143])
Yang does not specifically teach blindly detecting, by the terminal device, the PDCCH scrambled by a random access radio network temporary identifier (RA-RNTI).
	In an analogous art, Dinan discloses the PDCCH scrambled by a random access radio network temporary identifier (RA-RNTI) (“the UE may monitor the PDCCH of the PCell for random access response(s) identified by the RA-RNTI (random access radio network identifier)” [0196]; [1058]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yang’s method of efficiently transmitting/receiving control information in a wireless communication, to include Dinan’s method for determining transmission timing of the random access preamble in order to efficiently use of available radio resources (Dinan [0025]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Dinan’s method for determining transmission timing of the random access preamble into Yang’s method of efficiently transmitting/receiving control information in a wireless communication since the claimed invention is merely a combination of old elements, and in the 

Regarding claim 11
Yang previously discloses the method according to claim 10, further comprising:
Yang further discloses wherein sending, by the network device, the physical downlink control channel (PDCCH) to the terminal device according to the decoding result of the preamble and the decoding result of the C-RNTI MAC CE (“TABLE-US-00003 TABLE 3 Search Type Space RNTI Use Case Type0- Common SI-RNTI on a primary cell SIB Decoding PDCCH Type0A- Common SI-RNTI on a primary cell SIB Decoding PDCCH Type1- Common RA-RNTI or TC-RNTI on a Msg2, Msg4 PDCCH primary cell decoding in RACH Type2- Common P-RNTI on a primary cell Paging PDCCH Decoding Type3- Common INT-RNTI, SFI-RNTI, TPC- PDCCH PUSCH-RNTI, TPC-PUCCH- RNTI, TPC-SRS-RNTI, C- RNTI, MCS-C-RNTI, or CS- RNTI(s) UE C-RNTI, or MCS-C-RNTI, or User specific Specific CS-RNTI(s) PDSCH decoding” []; Table 3)
Yang does not specifically teach starting, by the network device, a first timer or a first time window after receiving at least one of a physical random access channel (PRACH) where the preamble is located or a physical uplink shared channel (PUSCH) where the C-RNTI MAC CE is located, sending, by the network device, the physical downlink control channel (PDCCH) to the terminal device according to the decoding result of the preamble and the decoding result of the C-RNTI MAC CE (as taught by Son) after starting the first timer or within the first time window.
In an analogous art, Dinan discloses starting, by the network device, a first time window after receiving at least one of a physical random access channel (PRACH) where the preamble is located (“a preamble sequence may be selected from the preamble sequence set using the preamble index; 5) a single preamble may be transmitted using selected preamble sequence(s) with transmission power P_PRACH on the indicated PRACH resource; 6) detection of a PDCCH with the indicated RAR may be attempted during a window controlled by higher layers; and/or the like.” [0209]; “The UE may determine the next available subframe containing PRACH permitted by the restrictions given by the prach-ConfigIndex, the PRACH Mask Index and physical layer timing requirements (a UE may take into account the possible occurrence of measurement gaps when determining the next available PRACH subframe).” [0193]) or a physical uplink shared channel (PUSCH) where the C-RNTI MAC CE is located (“For serving cell c, the wireless device may attempt to decode DCI format 0 for SPS C-RNTI and a PDCCH of DCI format 3/3A with this wireless device's TPC-PUSCH-RNTI in every subframe except when in DRX or where serving cell c is deactivated.” [0183]),
sending, by the network device, the physical downlink control channel (PDCCH) to the terminal device according to the decoding result of the preamble and the decoding result of the C-RNTI MAC CE (as taught by Son) after starting the first timer or within the first time window (“detection of a PDCCH with the indicated RAR may be attempted during a window controlled by higher layers; and/or the like.” [0209].
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yang’s method of efficiently transmitting/receiving control information in a wireless communication, to include Dinan’s method for determining transmission timing of the random access preamble in order to efficiently use of available radio resources (Dinan [0025]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Dinan’s method for determining transmission timing of the random access preamble into Yang’s method of efficiently transmitting/receiving control information in a wireless communication since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, 

Regarding claim 12 (Currently Amended)
Yang, as modified by Dinan, previously discloses the method according to claim 11,
Dinan further discloses wherein a duration of the first time window is information configured by the network device to the terminal device (“transmission power P_PRACH on the indicated PRACH resource; 6) detection of a PDCCH with the indicated RAR may be attempted during a window controlled by higher layers; and/or the like. If detected, the corresponding downlink shared channel transport block may be passed to higher layers.” [0209]. One skilled in the art knows that downlink shared channel passing on information higher layers are done the eNB or network).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Dinan, and further in view of Son.
Regarding claim 8
Yang, as modified by Dinan, previously discloses the method according to claim 7, wherein blindly detecting, by the terminal device, the physical downlink control channel (PDCCH) scrambled by the C-RNTI comprises:
Yang further discloses a random access response (RAR) scheduled by the PDCCH scrambled by the RA-RNTI (“Msg2 (RAR PDSCH): Msg2 is a response message to Msg1 and is transmitted from the BS to the UE (S720). To receive Msg2, the UE may monitor a PDCCH to check whether there is an RA-RNTI-based PDCCH (e.g., CRC of a PDCCH is masked with an RA-RNTI) in a time window related to Msg1 (hereinafter, an RAR window). Upon receiving the PDCCH masked with the RA-RNTI, the UE may receive the RAR on a PDSCH indicated by the RA-RNTI PDCCH.” [0098])  comprises an RAPID corresponding to the preamble (“a structure consisting of MAC subheaders including the RAPID and of MAC RARs.” [0106-0108]) the method further comprises:
sending, by the terminal device (i.e. “UE” in Fig. 11), a message 3 (“Msg3 (PUSCH): Msg3 is transmitted from the UE to the BS (S730). Msg3 is transmitted based on a UL grant in an RAR.” [0100]) to the network device (i.e. “BS” in Fig. 11) using the RAR corresponding the RAPID (“a structure consisting of MAC subheaders including the RAPID and of MAC RARs.” [0106-0108]).
Yang and Dinan do not specifically teach stopping blindly detecting, by the terminal device, the PDCCH scrambled by the C-RNTI when the PDCCH scrambled by the RA-RNTI was blindly detected by the terminal device.
In an analogous art, Son discloses stopping blindly detecting, by the terminal device (the UE will stop blind detection upon determining successful contention resolution; “Node B transmits Contention Resolution message 7016.  If the received Msg 3 contains C-RNTI MAC CE, Node B directly schedules the UE using C-RNTI, which is considered as contention resolution. If PDCCH is received/detected, and if the PDCCH is addressed to the C-RNTI UE consider this contention resolution is successful. In RA procedure 1, UE consider random access procedure is completed successfully upon successful contention resolution 7017.” [0225-0227]; Fig. 7B), the PDCCH scrambled by the C-RNTI when the PDCCH scrambled by the RA-RNTI was blindly detected by the terminal device (“UE receives RAR 7013.  If a downlink assignment has been received on the PDCCH for the RA-RNTI and the received TB is successfully decoded and if the Random Access Response contains a Random Access Preamble identifier corresponding to the transmitted PREAMBLE_INDEX, UE consider the received RAR is the valid RAR and this Random Access Response reception successful. UE transmits Msg 3 in the UL BWP indicated by the UL grant in RAR 7014. Msg 3 contains C-RNTI MAC CE and Buffer Status Report. Once Msg3 is transmitted, the UE shall start the ra-ContentionResolutionTimer and restart the ra-ContentionResolutionTimer at each HARQ retransmission and monitor the PDCCH while the ra-ContentionResolutionTimer is running 7015.” [0222-0224]; Fig. 7B).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yang’s method of efficiently transmitting/receiving control information in a wireless communication, as modified by Dinan, to include Son’s method for adjusting uplink transmission timing in order to efficiently use of available radio resources (Son [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Son’s method for adjusting uplink transmission timing into Yang’s method of efficiently transmitting/receiving control information in a wireless communication since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9
Yang as modified by Dinan and Son, previously discloses the method according to claim 8, further comprising:
Yang further discloses acquiring, by the terminal device (i.e. “UE”), uplink grant (UL-Grant) information in the RAR (“Msg3 (PUSCH): Msg3 is transmitted from the UE to the BS (S730). Msg3 is transmitted based on a UL grant in an RAR.” [0100]; Fig. 11); and
sending, by the terminal device (i.e. “UE” in Fig. 11), the message 3 to the network device (i.e. “BS” in Fig. 11) on a resource (e.g. “C-RNTI MAC control element” [0199]) indicated by the UL-Grant information (“The WTRU may initiate the transmission of a preamble using PRACH resources of a cell of the SeNB. The WTRU may then monitor the PDCCH for a RAR using the RA-RNTI applicable to the preamble transmission. The WTRU may successfully receive a RAR message. The WTRU may ignore the temporary C-RNTI field, e.g., the WTRU may not consider the field as an assignment for its PDCCH decoding. The WTRU may use the C-RNTI configured for the concerned MAC instance and previously received using the resources of the MeNB. When the WTRU receives a RAR with a grant for a transmission of msg3, the WTRU may include a C-RNTI MAC control element in msg3, which may indicate the RNTI value received from the MeNB.” [0199]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, and in view of Son.
Regarding claim 19
Yang previously discloses the network device according to claim 17, 
Yang does not specifically teach wherein the RAR comprises second indication information, wherein the second indication information is used for indicating whether to continue to blindly detect the PDCCH scrambled by the C-RNTI or whether to continue to acquire an RAPID comprised in the RAR corresponding to a RA-RNTI when the PDCCH scrambled by the RA-RNTI was blindly detected by the terminal device.
In an analogous art, Son discloses wherein the RAR comprises second indication information, wherein the second indication information is used for indicating whether to continue to blindly detect the PDCCH scrambled by the C-RNTI or whether to continue to acquire an RAPID (“Node B transmits Contention Resolution message 7016.  If the received Msg 3 contains C-RNTI MAC CE, Node B directly schedules the UE using C-RNTI, which is considered as contention resolution. If PDCCH is received/detected, and if the PDCCH is addressed to the C-RNTI UE consider this contention resolution is successful. In RA procedure 1, UE consider random access procedure is completed successfully upon successful contention resolution 7017.” [0225-0227]; Fig. 7B) comprised in the RAR corresponding to a RA-RNTI when the PDCCH scrambled by the RA-RNTI was blindly detected by the terminal device (“UE receives RAR 7013.  If a downlink assignment has been received on the PDCCH for the RA-RNTI and the received TB is successfully decoded and if the Random Access Response contains a Random Access Preamble identifier corresponding to the transmitted PREAMBLE_INDEX, UE consider the received RAR is the valid RAR and this Random Access Response reception successful. UE transmits Msg 3 in the UL BWP indicated by the UL grant in RAR 7014. Msg 3 contains C-RNTI MAC CE and Buffer Status Report. Once Msg3 is transmitted, the UE shall start the ra-ContentionResolutionTimer and restart the ra-ContentionResolutionTimer at each HARQ retransmission and monitor the PDCCH while the ra-ContentionResolutionTimer is running 7015.” [0222-0224]; Fig. 7B).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yang’s method of efficiently transmitting/receiving control information in a wireless communication, to include Son’s method for adjusting uplink transmission timing in order to efficiently use of available radio resources (Son [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Son’s method for adjusting uplink transmission timing into Yang’s method of efficiently transmitting/receiving control information in a wireless communication since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20 (Currently Amended)
Yang, as modified by Son, previously discloses the network device according to claim 19, 
Son further discloses wherein the second indication information is specifically used for indicating to continue to acquire the RAPID comprised in the RAR corresponding to the RA-RNTI when the PDCCH scrambled by the RA-RNTI was blindly detected by the terminal device (“UE monitors the PDCCH of the SpCell for Random Access Response identified by the RA-RNTI while the ra-ResponseWindow is running.  RA-RNTI is determined in relation with PRACH occasion where preamble was transmitted.” [0082-0083]),
Yang further discloses the terminal device (i.e. “UE” in Fig. 11) whether to send a message 3 to the network device (i.e. “BS” in Fig. 11) on a resource (e.g. “C-RNTI MAC control element” [0199]) indicated by UL-Grant information comprised in the RAR (“The WTRU may initiate the transmission of a preamble using PRACH resources of a cell of the SeNB. The WTRU may then monitor the PDCCH for a RAR using the RA-RNTI applicable to the preamble transmission. The WTRU may successfully receive a RAR message. The WTRU may ignore the temporary C-RNTI field, e.g., the WTRU may not consider the field as an assignment for its PDCCH decoding. The WTRU may use the C-RNTI configured for the concerned MAC instance and previously received using the resources of the MeNB. When the WTRU receives a RAR with a grant for a transmission of msg3, the WTRU may include a C-RNTI MAC control element in msg3, which may indicate the RNTI value received from the MeNB.” [0199]) when the RAPID comprised in the RAR corresponding to the RA-RNTI (as taught by Son “UE receives RAR 7013. If a downlink assignment has been received on the PDCCH for the RA-RNTI and the received TB is successfully decoded and if the Random Access Response contains a Random Access Preamble identifier corresponding to the transmitted PREAMBLE_INDEX, UE consider the received RAR is the valid RAR and this Random Access Response reception successful.” [0222]) is the same as the RAPID corresponding to the preamble (“a structure consisting of MAC subheaders including the RAPID and of MAC RARs.” [0106-0108]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411       

/GARY MUI/Primary Examiner, Art Unit 2464